     Case 1:20-cv-00368-AWI-SKO Document 16 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                         UNITED STATES DISTRICT COURT

 8                               FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       JOSE TRUJILLO,                                          No. 1:20-cv-00368-AWI-SKO
11                            Plaintiff,
12               v.                                              ORDER DIRECTING THE CLERK OF
                                                                 COURT TO CLOSE THE CASE
13       GH FOOD MART, INC., et al.,
                                                                 (Doc. 15)
14                            Defendants.
15

16
                On August 21, 2020, Plaintiff filed a notice of voluntary dismissal pursuant to Fed. R. Civ.
17
     P. 41(a)(1)(A)(i). (Doc. 15.) The notice states that Plaintiff “hereby dismisses this action with
18
     prejudice in its entirety pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Id.) Plaintiff
19
     filed this notice before Defendants served either an answer or a motion for summary judgment. As
20
     such, Plaintiff has voluntarily dismissed this matter with prejudice pursuant to Rule 41(a)(1)(A)(i)
21
     of the Federal Rules of Civil Procedure. The Court therefore DIRECTS the Clerk to close this
22
     case.1
23

24   IT IS SO ORDERED.
25

26
     Dated:        August 21, 2020                                           /s/   Sheila K. Oberto                  .
                                                                 UNITED STATES MAGISTRATE JUDGE
27

28   1
         The Clerk shall terminate all pending motions as moot. All remaining deadlines and hearings are hereby vacated.
     Case 1:20-cv-00368-AWI-SKO Document 16 Filed 08/24/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
